Citation Nr: 0908694	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-16 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

	
THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as due to Agent Orange/herbicide 
exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to April 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2003 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that denied service connection for 
diabetes mellitus, type II, to include as due to Agent Orange 
exposure.  

The appellant was afforded a personal hearing in June 2006 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  The case 
was subsequently remanded by a decision of the Board dated in 
November 2006.

In April 2008, the Board notified the appellant that his 
claim was subject to a stay on the adjudication of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  In Haas, the claimant served on a 
naval vessel that operated off the coast of Vietnam and 
subsequently submitted claims of service connection for 
disabilities that included diabetes mellitus under 
regulations providing for presumptive service connection to 
appellants who "served in the Republic of Vietnam", and 
subsequently developed certain disabilities presumed to be 
associated with herbicide exposure. See 38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. § 3.307(a) (2008).  The appellant was 
told that once the Haas case was finally resolved, the stay 
would be lifted, and his case would be promptly adjudicated. 

The appeal has now been resolved.  The Board is now able to 
proceed with consideration of the appellant's appeal.

In correspondence received at the Board in December 2008, the 
Veteran claimed service connection for bilateral hearing 
loss, tinnitus, and a right eye condition.  These matters are 
not properly before the Board for appellate review and they 
are referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest during service or 
within one year of separation.

2.  The Veteran reasonably had visitation in the Republic of 
Vietnam during the Vietnam Era as defined by VA for the 
purposes of demonstrating presumptive exposure to Agent 
Orange.

3.  The Veteran has a diagnosis of type II diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus may be presumed to have been incurred as 
the result of exposure to Agent Orange in Vietnam. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he served in Vietnam and now has 
type II diabetes for which service connection should be 
granted on the basis of presumed exposure to Agent Orange or 
other herbicides in Vietnam.

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service. 38 C.F.R. §§ 3.303, 
3.306 (2008).

Under the provisions of 38 C.F.R. § 3.309(e)(2008), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include type II diabetes. 38 C.F.R. § 3.309 
(e) (2008).

A veteran who served in the Republic of Vietnam during the 
Vietnam Era during active military, naval, or air service 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era"). 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a)(2008).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam. See VAOPGCPREC 27-
97.  Specifically, the General Counsel has concluded that in 
order to establish qualifying "service in Vietnam" a veteran 
must demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period). See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace. See VAOPGCPREC 7-93.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran's DD form 214 reflects that he served in the Air 
Force with a military occupational specialty of weapons 
mechanic.  Service administrative records document that he 
had foreign service in Libya between June and July 1964 and 
at U-Tapao, Thailand between June 1967 and April 1968.  He is 
shown to have received the Vietnam Service and Republic of 
Vietnam Campaign Medals.

Service treatment records contain no reference to diabetes.  
Upon examination in March 1968 for separation from service, 
the appellant's urinalysis for sugar was negative.  Private 
clinical records dated in April 2002 show that the Veteran 
was being followed for type II diabetes and hypertension.  On 
VA Agent Orange registry examination in November 2002, it was 
recorded that diabetes was first discovered in approximately 
1998.  The Veteran reported history to the affect that he was 
deployed to Vietnam between 1966 and 1967, had military 
service in a combat zone, and was in areas where defoliants 
were stored.  A pertinent assessment of AO[Agent Orange]DM 
was provided whereupon the examiner noted the Veteran was 
advised to file a compensation and pension claim.  The 
examiner added that "[i]n my opinion, any medical condition 
or diagnosis (including all diagnoses and symptoms documented 
for this patient) could possibly be related to exposure to 
herbicides during prior service in Viet Nam."  

In correspondence dated in September 2003, the Veteran stated 
that he had a one-year tour of duty in Vietnam for which he 
was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.

The Veteran presented testimony on personal hearing in June 
2006 to the effect that as a weapons team leader in service, 
he loaded weapons of mass destruction, both nuclear and 
conventional, in Vietnam.  He stated that he left on a 
commercial contract flight from the continental United States 
in 1967, and had to stop over at a base in Vietnam for 
military carrier transport to his assigned station in 
Thailand.  He related that he deplaned in Vietnam and stayed 
there about six hours in a "holding area" until flying to 
Thailand.  He testified that he thought he stayed in Vietnam 
overnight when returning from Thailand because of an injury.  
He said that he ate lunch and dinner there.  He stated that 
when he left Thailand, he went back through Vietnam to get a 
transport to Clark Air Force Base in the Philippines to the 
continental United States.  The Veteran related that he 
received hazardous duty pay for flying at least once a month, 
and that he made multiple other trips to the Vietnam air base 
to pick up parts for which he received "propay" or hazardous 
duty pay.  He said that he doubted that those trips made TDY 
(travel duty) papers.  

In correspondence dated in July 2006, the Veteran's mother 
wrote that in a letter to her dated in June 1967, he 
described how he travelled on a civilian airline military 
contract carrier from Travis Air Force Base, California to 
Hawaii, and through to Danang Air Force Base, Vietnam.  She 
stated that he was transported the next day by United States 
Air Force aircraft to his duty station at U-Tapao, Thailand.  
She said that he told her of his medical evacuation from 
Tapao via a military airplane to Vietnam where he stayed 
overnight enroute back to Travis Air Force Base. 

Subsequently received was a copy of a letter dated January 3, 
1968 that the Veteran sent to his parents while he was in the 
military.  He stated that he could not find the letter that 
he had sent to his mother in June 1967.  In the January 1968 
letter, the appellant related that he was currently in 
Bangkok (Thailand) again after travelling a week and a half.  
He said he had been to the Philippines, Okinawa and "all 
over Vietnam and Thailand."  The Veteran wrote that he had 
been on government business with two other troops and had 
been travelling on several types of military aircraft that 
stopped at almost every base for three hours and had stayed 
in "Sigon" for a day.  He said that when they landed at 
"N.K.P.", they could see a firefight across the river into 
Laos.  The Veteran related that "[t]raveling across Viet Nam 
'South' we could see where B-52 (sic) had hit targets."  He 
said that he had been taking pictures as he went along. 

Legal Analysis

At the outset, the Board finds that there is nothing in the 
Veteran's service treatment records that indicates that 
diabetes mellitus was diagnosed during active duty, or was 
manifested to a compensable degree within one year of his 
separation from service.  Therefore, service connection may 
not be granted on a direct basis, nor may it be presumed to 
have been incurred in service. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2008).  

The Board points out, however, that the Veteran attributes 
the onset of diabetes to exposure to Agent Orange in Vietnam 
and requests service connection under the presumption of 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  Therefore, a 
discussion of whether the appellant had the requisite service 
in Vietnam for purposes of service connection for type II 
diabetes based on presumed to exposure to Agent Orange or 
other herbicides is appropriate.  

The evidence reflects that although the Veteran reported and 
wrote earlier in the record that he had a one-year tour of 
duty in Vietnam, the record unequivocally does not 
corroborate this assertion.  He has since presented testimony 
to the effect that he stopped over in Vietnam to and from his 
duty station in Thailand, and that he made multiple trips to 
what is presumed to be Danang Air Force Base during the 
course of his assignment in Thailand.  His mother confirms 
his testimony of presence in Vietnam enroute to and from 
Thailand from a letter she said he sent to her in June 1967.  
However, this letter is unable to be found.  In another 
letter dated in January 1968, the Veteran did indeed state 
that he had been "all over Vietnam" although it appears 
that this was mostly flying time.  He did, however, write 
that he had spent a day in what he presumably meant was 
Saigon, the capital of the Republic of South Vietnam at that 
time.  This contemporaneous evidence is crucial and 
reasonably establishes a presence in Vietnam. 

Given the above, the Board finds there is reliable evidence 
of record which establishes that the Veteran is entitled to 
the presumption of exposure to Agent Orange due to presence 
in Vietnam.  A showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam which the Veteran has demonstrated in this 
case.  Similarly, his receipt of the Vietnam Campaign Medal 
and Vietnam Service Medal tends to support presence in 
Vietnam.  

Under the circumstances, the Board finds that the evidence is 
at least in equipoise such that the benefit of the doubt may 
be resolved in favor of the veteran.  A reasonable basis is 
established to conclude that service connection for type II 
diabetes mellitus based on the veteran's claimed exposure to 
Agent Orange in Vietnam is warranted. See 38 C.F.R. § 3.102 
(2008).


ORDER

Service connection for type II for diabetes mellitus based on 
claimed exposure to Agent Orange in Vietnam is granted



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


